DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply, IDS and Terminal Disclaimer filed January 29, 2021 have been received and entered into the case.  Claims 11, 16 and 37 are canceled; claims 39 – 40 are added; claims 1 – 8, 12 – 14, 17 – 18, 20 – 21, 36 and 38 – 40 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn, due to amendment.
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, due to amendment.


Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 and 102a2 are withdrawn due to amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8, 12 – 14, 17 – 18, 20 – 21, 36, 38 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ny et al. (US 7067492) in view of Davidson (US 6057122).
Ny teaches methods for treating wounds, reducing scar formation and fibrin deposition (or fibrosis), the method comprising administering effective amounts of plasminogen to the subject (abstract, col.3-4) (or prevents collagen deposition, fibrosis as claimed).  The method is effective for diabetic ulcers (autoimmune, chronic inflammation), keloids (scar diathesis), hypertrophic scars, necrotic tissues, wounds, chronic wounds, burns, ulcers, skin injury due to surgery, psoriasis (col.3-5, 7, 9-10); the plasminogen is administered topically with lotions, gel, pastes (skin care products, therapeutic means) (col.3); the plasminogen can be functionally conserved variants wherein amino acid residues are changed such as lysine (or lsy-plasminogen) (col.8 line 1-25); may be human (col.7 line 40-55), recombinantly produced (col.7 line 64-67); is administered at 0.05 – 10 mg daily and repeated at least once (col.3 line3-16).
Ny does not teach the method wherein the plasminogen has the claimed sequence identity.  However Ny teaches the plasminogen may be human (col.7 line 40-55), recombinantly produced (col.7 line 64-67), and functionally conserved variants (col.8 line 1-25).  At the time the claims were filed, the instantly claimed sequence ID was known in the art at the time the claims were filed.  In support, Davidson teaches a human plasminogen having 100% identity 
Regarding claim 39, Ny does not teach the method wherein the condition is caused by a skin disease.  However, at the time the claims were filed, the prior art clearly recognized the plasminogen to be effective in preventing and treating fibrosis of the skin.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to apply the known technique of treating or preventing skin fibrosis with plasminogen in other comparable cases of skin fibrosis with a predictable and reasonable expectation for a successfully treating the skin fibrosis.  Absent evidence to an unexpected result, benefit or advantage, the claims are rejected.
Absent evidence to an unexpected result, benefit or advantage, the claims are rejected.


Double Patenting
Previous nonstatutory double patenting rejections are withdrawn due to the Terminal Disclaimer filed on January 29, 2021.


Response to Arguments
Applicant argues that the prior art individually in that Ny does not teach the claimed sequences and Davidson does not teach the plasminogens for treating the claimed conditions.  Applicant additionally argues that the prior art does not teach method for treating and preventing collagen deposition.
However, these arguments fail to persuade for the following reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims are rejected over a combination of prior art wherein Ny teaches treating wounds to reduce fibrin deposition by administering effective amounts of plasminogen to the subject (abstract, col.3-4) (or prevents and treats collagen deposition, fibrosis as claimed).  Although Ny does not teach the method wherein the plasminogen has the claimed sequence identity, it is maintained that it would have been obvious to one of ordinary skill in the art to use known human plasminogens in the methods thereof with a reasonable expectation for successfully treating wounds, reducing scar formation and fibrin deposition (or fibrosis, collagen deposition), since Ny teaches the plasminogen may be human (col.7 line 40-55), recombinantly produced (col.7 line 64-67), and include functionally conserved variants (col.8 line 1-25) and because the claimed sequence ID was known in the art at the time the claims were filed as evidenced by Davidson.
Regarding the argument that the prior art does not teach method for treating and preventing collagen deposition, it is noted that the claims encompass prevention of skin deposition.  Thus, in practicing the method obtained by the combined teachings of Ny and Davidson, one would be inherently preventing collagen deposition.  
Therefore, it is maintained that absent evidence to an unexpected result, benefit or advantage, the claims are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.